Citation Nr: 0926393	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension (SMP) based on 
housebound status. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to 
June 1954. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating 
decision of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied SMP based 
upon housebound status. 

By a June 2009, ruling, the Board granted the Veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1. The Veteran currently has the following non-service-
connected disabilities: rheumatic valvular heart disease with 
valve replacement, rated as 60 percent disabling; left 
shoulder replacement, rated as 50 percent disabling; 
osteoarthritis of the right shoulder, rated as 10 percent 
disabling; osteoarthritis, cervical and lumbar spine, rated 
as 10 percent disabling; hypothyroidism, rated as 10 percent 
disabling; neuropathy, left upper extremity, rated as 
10 percent disabling; cataract and benign prostatic 
hypertrophy, both rated as noncompensable. The combined non-
service-connected disability rating is 90 percent. 

2. The Veteran does not have a single disability rated as 
100 percent; however, he is over the age of 65. 

3. The Veteran served for more than 90 days during a period 
of war. 



CONCLUSION OF LAW

The criteria for SMP benefits by reason of being housebound 
are met. 38 U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2002); 
38 C.F.R. § 3.351 (2009); Hartness v. Nicholson, 20 Vet. App. 
216 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry. 

The Veteran contends that he is entitled to SMP based upon 
housebound status due to the impact of his various non-
service-connected disabilities. 

As a general matter, housebound benefits are warranted if, in 
addition to having a single permanent disability rated 100 
percent disabling under the VA Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17 of this chapter), the 
veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or, (2) is "permanently housebound" by reason 
of disability or disabilities. This requirement is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 C.F.R. § 
3.351(d).

However, the Court has held that a veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as defined 
under 38 U.S.C.A. § 1502(c). Hartness v. Nicholson, 20 Vet. 
App. 216, 220 (2006).

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the veteran have a disability 
rated as permanent and total (100 percent) is excluded if he 
or she is 65 or older. Hartness, 20 Vet. App. at 221. 

Of particular relevance to this matter, the Hartness Court 
added that in order to be considered "permanently 
housebound," the requirement that the veteran be 
"substantially confined" to the home or its immediate 
premises is broadly construed and met when the veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the veteran be unable to leave the house at 
all. Id. at 222.

After considering all of the evidence of record in light of 
the pertinent legal authority, the Board finds that the 
evidence of record shows that the criteria for SMP based on 
housebound status are met. 

In this case, since the Veteran is over the age of 65 (born 
in June 1932), possesses a disability rating of 90 percent 
(in excess of the required combined 60 percent), and served 
for more than 90 days during a period of war, he is 
considered to be entitled to special monthly pension on the 
basis of being permanently housebound. Hartness, 20 Vet. App. 
at 221. In addition, it is also clear from the record that 
the Veteran has been unemployed for many years due to his 
non-service-connected disabilities, and is "substantially 
confined" to his home in terms of not being able to leave for 
the purpose of earning a living. In any event, with regard to 
housebound status, the appeal is granted.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to SMP by reason of being housebound is granted, 
subject to the law and regulations governing the award of 
monetary benefits..




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


